Grant, J.
(after stating the facts). Under these facts, as found by the court, his conclusion of law that the defendant is not liable is correct. The machinery was ordered for another corporation, situated in another place than the residence of the defendant. The fact that the machinery was ordered for another corporation, and that plaintiff was so notified, was sufficient to put it upon inquiry, and it was its duty to ascertain whether Jacks was authorized by the defendant to make the purchase for another company. It was not within the general scope of Jacks’ agency to order goods in the name of his principal for other parties.
Judgment affirmed.
The other Justices concurred.